So eo ND A BP WH YO

Oo TDN A BP WO NY KY CO CO FAT DW NH FBP W NY HS OO

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 1 of 11

 

 

 

——— FILED ENTERED Magistrate Judge Mary Alice Theiler
LOUGE RECEIWED
OCT 18 2019

AT SEATTLE
CLERK. U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. CR19-181 MAT
Plaintiff. PLEA AGREEMENT
v. (Misdemeanor)
SEVEN SEAS FISH COMPANY, LTD.
(a/k/a TSEAS),
Defendant.

 

 

 

 

The United States of America, by and through Brian T. Moran, United States

Attorney for the Western District of Washington, and Matthew Diggs, Assistant United
States Attorney, SEVEN SEAS FISH COMPANY, LTD. (“Seven Seas”), and its attorney
Todd Maybrown, enter into the following Agreement, pursuant to Federal Rule of

Criminal Procedure 11(c)(1)(B):

1. The Charge. Defendant, having been advised of the right to have this

matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
following charges in the Information: Importation of Previously Refused Food, in

violation of Title 21, United States Code, Sections 331(ee) and 333(a)(1).

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

PLEA AGREEMENT - 1 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
oOo fe ANA DB WH BP WW YN

ND dhO WN HNO KH HN KH NN KN KH Ke KF HF KF KF Fr OE ES
Co NDI DN HW BW NY KF COC BO FAD DN BP W YH KK O&O

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 2 of 11

By entering this plea of guilty, Defendant hereby waives all objections to the form
of the charging document. Defendant further understands that before entering the guilty
pleas, Defendant will be placed under oath. Any statement given by Defendant under
oath may be used by the United States in a prosecution for perjury or false statement.

2. Elements of the Offenses. The elements of the offenses to which
Defendant is pleading guilty are as follows:

a. Importation of Previously Refused Food

First, the article at issue must be a food that was previously refused entry by any
country;

Second, the food must have been later imported, offered for import, caused to have
been imported, or caused to have been offered for import into the United States; and

Third, no notice was provided to the Secretary of Health and Human Services of
the prior refusal. .

3. The Penalties. Defendant understands that the statutory penalties for
Importing Previously Refused Food, as charged in the Information are as follows: A fine
of up to two hundred thousand dollars ($200,000), pursuant to Title 18, United States
Code, Section 3571(c\(5), a period of probation of up to five (5) years, and a mandatory
special assessment of $125.

Defendant understands that as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, or restitution, is due and payable immediately and further
agrees to submit a completed Financial Statement of Debtor form as requested by the
United States Attorney’s Office.

4. Rights Waived by Pleading Guilty. Defendant understands that by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

: 700 STEWART STREET, SUITE 5220
PLEA AGREEMENT - 2 SEATTLE, WASHINGTON 98101

(206) 553-7970

 
 

Co eo ND On SP WD NO =

BO wo bh NY NH HP KN NY HNO eee HBR Re Se eS eS eS ee
eS nat KH On FP WY K§ CO BO FAN DH SP W NY KF OC

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 3 of 11

a. The right to plead not guilty and to persist in a plea of not guilty;
b. The right to a speedy and public trial before a jury of his or her

peers;
c. The right to the effective assistance of counsel at trial;
d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

€. The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The right to appeal a finding of guilt or any pretrial rulings.
5. Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.
6. Statement of Facts. Defendant admits it is guilty of the offenses charged
in the information. The parties agree on the following facts:

At all times relevant to this statement of facts:

Background

a. The United States Food and Drug Administration (“FDA”) was an
agency of the United States charged with the responsibility of protecting the health and
safety of the American public by enforcing the Federal Food, Drug, and Cosmetic Act
(hereinafter the FDCA) and by ensuring, among other things, that food was safe, sanitary
and bore labeling containing true and accurate information.

b. The United States Customs and Border Protection (CBP) was an
agency of the United States responsible for, among other things, the examination of
merchandise brought into the United States to ensure that it was admissible and in
compliance with United States laws and the assessment and collection of duties, taxes,
and fees on imported merchandise. Customs laws and regulations required that importers
provide various information, including, but not limited to, a description of the goods to be
imported and the country of origin.

U.S. v. SEVEN SEAS FISH CO. . UNITED STATES ATTORNEY

PLEA AGREEMENT - 3 : 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
 

oOo ea AND OH SP WD YN =

NO NO NY NYO NO WH HN KN NYO ee Re RB Se Se Re ee ee ee
oO NW OH SP WN K|§ CO ODO FH IT DB FP WD YO KF ©

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 4 of 11

c. Articles referred to as corvina fish (“corvina’’) were food within the
meaning of the FDCA because they were used for food or drink for man and formed
components of articles used for food or drink for man.

d. The FDCA prohibited the importing or offering for import into the
United States of an article of food without providing notice of any country to which the
food had been previously refused entry. 21 U.S.C. §§ 331(ee), 381(m); 21 CFR §
1.281(a)(18).

e. Seven Seas was a seafood processor and wholesaler based in
Richmond, British Columbia, Canada. Seven Seas was a family-owned and operated
business which sold and shipped seafood within the Lower Mainland of Canada, into the
United States, and across the North American continent.

f. On or about June 10, 2014, Seven Seas presented a shipment of 485
cases of frozen corvina fish fillets for entry into the United States from Mexico at the
Otay Mesa Port of Entry (POE). The total weight of the shipment was 12,100 pounds.

g. On or about June 17, 2014, FDA Consumer Safety Officers (CSOs)
examined representative samples of the lots in the shipment by sensory analysis and
found a third of the samples were more than 20% decomposed and putrid, causing them
to be deemed adulterated under 21 U.S.C. § 342(a)(3). The shipment was detained by
FDA. Notice of the detention, and the basis for the detention, were provided in writing to
the customs broker for Seven Seas, on or about June 20, 2014.

h. The shipment was refused entry into the United States, and a Refusal
Notice was issued to Seven Seas on or about July 15, 2014. The refusal was based on the
FDA’s determination that the food was adulterated, and appeared to consist in whole or
in part of a filthy, putrid, or decomposed substance or to be otherwise unfit for food, per
the sensory analysis, confirmed by a National Seafood Sensory Expert (NSSE). Seven
Seas requested and received permission from FDA to transit the shipment of Refused
Food through the United States for export into Canada without it entering the stream of
commerce in the United States, as is permissible under FDA regulations.

i. Between October 2014 and August 2015, Seven Seas imported
approximately 9,020 pounds of the previously refused corvina into the United States from
Canada without notice to the Secretary of Health and Human Services of its previous
refusal of admission, a violation of Title 21, United States Code Sections 33 1(ee) and
381(m); Title 21, Code of Federal Regulations Section 1.281(a)(18).

7. United States Sentencing Guidelines. Defendant understands and

acknowledges that the United States Sentencing Guidelines promulgated by the United

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220 -
PLEA AGREEMENT - 4 , SEATTLE, WASHINGTON 98101

(206) 553-7970
 

Co Fe NTN OH BP WY NYO

ND NO WN NH HN NY KN NN NY § S&S KR KR RR Re SE ee
Oo NI ON A SP W NYO KY TD OHO HN HD A FP W NYO KK OC

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 5 of 11

States Sentencing Commission are applicable to the sentencing in this case for advisory
purposes, except that pursuant to USSG §§ 8C2.1, Chapter 8 of the United States
Sentencing Guidelines does not apply to determine the appropriate fine in this case.
Defendant understands and acknowledges that, at sentencing, the Court must consider
the factors set forth in Title 18, United States Code, Section 3553(a), including: (1) the
nature and circumstances of the offenses; (2) the history and characteristics of the
defendant; (3) the need for the sentence to reflect the seriousness of the offense, to
promote respect for the law, and to provide just punishment for the offense; (4) the need
for the sentence to afford adequate deterrence to criminal conduct; (5) the need for the
sentence to protect the public from further crimes of the defendant; (6) the need to
provide the defendant with educational and vocational training, medical care, or other
correctional treatment in the most effective manner; (7) the kinds of sentences available;
(8) the need to provide restitution to victims; and (9) the need to avoid unwarranted
sentence disparity among defendants involved in similar conduct who have similar
records. Accordingly, Defendant understands and acknowledges that: ,

a. The Court will determine Defendant’s applicable Sentencing
Guidelines range at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C. § 3553(a), the Court may impose any sentence authorized by law, up to the
maximum fine and term of probation authorized by law;

C. The Court is not bound by any recommendation regarding the
sentence to be imposed (to include fine, terms of probation, or restitution), or by any
calculation or estimation of the Sentencing Guidelines range offered by the parties or the
United States Probation Department, or by any stipulations or agreements between the
parties in this Plea Agreement; and

d. Defendant may not withdraw the guilty plea solely because of the

sentence imposed by the Court.

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
PLEA AGREEMENT - 5 SEATTLE, WASHINGTON 98101

(206) 553-7970
 

So Oe HN DBD A BP WW NNO =

NO po bh HN HN NY NH NH NHN FF Fe =| eRe SF SES S| eS
oOo ny Nn On FP WN KF OD Oo FN DO FP WY NY KF SC

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 6 of 11

8. Acceptance of Responsibility. The United States acknowledges that if
Defendant qualifies for an acceptance of responsibility adjustment pursuant to USSG
§ 3E1.1(b), and if Defendant’s offense level exceeds 16, the total offense level should be
decreased by three levels (or two levels if the offense level is less than 16) because
Defendant has clearly demonstrated acceptance of responsibility for the offense and has
assisted the government by timely notifying the authorities of Defendant’s intention to
plead guilty.

The parties agree they are free to present arguments regarding the applicability of
all other provisions of the United States Sentencing Guidelines. Defendant understands,
however, that at the time of sentencing, the Court is free to reject these stipulations, and
is further free to apply additional downward or upward adjustments in determining
Defendant’s Sentencing Guidelines range.

9. Sentencing Agreement. Pursuant to Rule 11(c)(1)(B) of the F ederal Rules
of Criminal Procedure, the parties agree to jointly recommend at the time of sentencing
that the Court impose the following sentence:

a. Fine. Defendant shall pay a criminal fine in the amount one hundred
fifty thousand dollars ($150,000). The agreed fine amount is not binding on the Court,
and the Court may impose any amount up to the statutory maximum fine.

b. Payment of Fine and Assessment. Defendant agrees that all
monetary penalties imposed by the Court, including fines and special assessments, shall
be paid on the date of sentencing.

 

C. Probation. Defendant will be placed on organizational probation for
a period of three (3) years pursuant to USSG §§ 8D1.1 and 8D1.2. The parties agree the
Defendant can petition the Probation Office no earlier than two years following entry of
the judgment to terminate the probationary term. The defendant agrees that the Court
should impose the following special conditions of probation, in addition to any
mandatory conditions:

i. Seven Seas’ seafood imports to the United States shall be
subject to increased surveillance through the FDA’s PREDICT System during the period
of probation.

U.S. v. SEVEN SEAS FISH Co. UNITED STATES ATTORNEY

PLEA AGREEMENT - 6 ; , 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
Co Fe ND NH BP WO LPO

No NO dN KN HN DN DQ DD Dee
oN DN UO BP WY NY KF COD Oo FAD DN FP WY NY KS CO

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 7 of 11

il. Seven Seas shall use a single Company Name, Firm
Establishment Number (FET) (3000166283), and Data Universal Numbering System
(DUNS) number (256797069), for all imports to the United States during the period of
probation.

d. Restitution. Restitution is not applicable in this case, and the fine
and special assessment imposed here should represent the full extent of the monetary
penalty to be. imposed on the Defendant pursuant to this plea agreement. .

10. Abandonment of Seized Contraband. As to the following items: 13
boxes of frozen corvina and 39 boxes frozen other fish seized September 9, 2015, at
Blaine, Washington, under CBP case # 2015300400056601 and held by CBP at URS
storage facility, Blaine, Washington, Defendant abandons any and all interest in these
items and consents to their federal administrative forfeiture, official use, and/or
destruction by the federal law enforcement agent that seized the items.

11. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,
the United States Attorney’s Office for the Western District of Washington agrees not to
prosecute Defendant for any additional offenses known to it as of the time of this
Agreement that are based upon evidence in its possession at this time, and that arise out
of the conduct giving rise to this investigation, and to move to dismiss the remaining
counts in the indictment at the time of sentencing.

In this regard, Defendant recognizes the United States has agreed not to prosecute
all of the criminal charges the evidence establishes were committed by Defendant solely
because of the promises made by Defendant in this Agreement. Defendant agrees,
however, that for purposes of preparing the Presentence Report, the United States
Attorney’s Office will provide the United States Probation Office with evidence of all
conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United

States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

PLEA AGREEMENT - 7 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co eID A FP WW YN —

oN DN ON FP WD NY KFK& DOD OO FAN HD UN FP WD NY KF O&O

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 8 of 11

with a basis for any future claims under the “Hyde Amendment,” Pub. L. No. 105-119
(1997).

12. Corporate Authorization. Defendant represents that it is authorized to
enter into this Agreement and to bind itself and any subsidiaries to the terms of this
Agreement. On or before the date of entry and filing of the Plea Agreement, Defendant
shall provide the United States Attorney’s Office and the Court with a written statement,
under corporate seal, and properly authenticated under the laws of Canada, certifying the
Defendant corporation is authorized to enter into and comply with all the provisions of
this Plea Agreement; that a representative of Seven Seas Fish Company has been
authorized by Defendant to enter a guilty plea and attend sentencing hearing on behalf of
Defendant; and that the Defendant and its authorized representative have observed all |
required corporate formalities for such authorizations.

13. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that if .
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges in the Indictment
that were previously dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of his confinement, (examples of which include, but are not limited to,
obstruction of justice, failure to appear for a court proceeding, criminal conduct while
pending sentencing, and false statements to law enforcement agents, the Pretrial Services
Officer, Probation Officer, or Court), the United States is free under this Agreement to
file additional charges against Defendant or to seek a sentence that takes such conduct

into consideration by requesting the Court to apply additional adjustments or

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
PLEA AGREEMENT - 8 : SEATTLE, WASHINGTON 98101

(206) 553-7970

 
Co fe NTN OH FP WD NO

DO NO NO WO HNO NO NHN KN NO em mw le
oN DN UD FR W NYO KF DTD OO OM NA HDB A BP WYO KS OC

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 9 of 11

enhancements in its Sentencing Guidelines calculations in order to increase the applicable
advisory Guidelines range, and/or by seeking an upward departure or variance from the
calculated advisory Guidelines range. Under these circumstances, the United States is
free to seek such adjustments, enhancements, departures, and/or variances even if
otherwise precluded by the terms of the plea agreement.

14. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that by entering the guilty plea required by this plea agreement,
Defendant waives all rights to appeal from Defendant’s conviction and any pretrial
rulings of the court. Defendant further agrees that, provided the court imposes a custodial
sentence that is within or below the Sentencing Guidelines range (or the statutory
mandatory minimum, if greater than the Guidelines range) as determined by the court at
the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, § 3742, to
challenge, on direct appeal, the sentence imposed by the court, including any fine,
restitution order, probation or supervised release conditions, or forfeiture order (if
applicable); and

b. Any right to bring a collateral attack against the conviction and
sentence, including any restitution order imposed, except as it may relate to the
effectiveness of legal representation; and

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the conviction or sentence in
any way, the United States may prosecute Defendant for any counts, including those with
mandatory minimum sentences, that were dismissed or not charged pursuant to this Plea
Agreement.

15. Voluntariness of Plea. Defendant agrees that Defendant has entered into
this Plea Agreement freely and voluntarily and that no threats or promises, other than the

promises contained in this Plea Agreement, were made to induce Defendant to enter the

plea of guilty.
U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY
PLEA AGREEMENT - 9 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
0 Oo WDD WwW BW YH

NO NO HNO HN HN NY KN NY KN KP F&F HF EF SRR Re
oN NN A BP WO NY KF CO ODO FAN DN BPW NY | OC

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 10 of 11

16. Statute of Limitations. In the event this Agreement is not accepted by the
Court for any reason, or Defendant has breached any of the terms of this Plea Agreement,
the statute of limitations shall be deemed to have been tolled from the date of the Plea
Agreement to: (1) thirty (30) days following the date of non-acceptance of the Plea
Agreement by the Court; or (2) thirty (30) days following the date on which a breach of
the Plea Agreement by Defendant is discovered by the United States Attorney’s Office.

17. Interdependence of Plea Agreements. Defendant acknowledges that the
United States has conditioned its willingness to enter into this Plea Agreement on the
Court’s acceptance of the guilty plea and Plea Agreement by John Heras, in this same
case. As a result, if either Defendant or John Heras fails to enter into, and plead guilty
pursuant to the terms of, the respective Plea Agreements, or if either Defendant or John
Heras later seeks to withdraw the resulting guilty pleas, the United States may, at its
election, withdraw from either or both Plea Agreements. If the United States chooses to
withdraw from this Plea Agreement under these circumstances, Defendant understands
that the United States will seek an Indictment against both parties for all crimes for which

the United States has sufficient evidence.

 

 

H
H
H
U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY
- PLEA AGREEMENT - 10 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oOo eo TN DK OH FP WD YH

NO wo NH HN NY NHN NY NY NO HH KR HR He KF EF FF EF Se
Co tN ON rN BR WwW NYO YFP CO CO POND DD SP WY FY O&O

 

 

Case 2:19-cr-00181-MAT Document 7 Filed 10/18/19 Page 11 of 11 -

18. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties.
This Agreement binds only the United States Attorney’s Office for the Western District
of Washington. It does not bind any other United States Attorney’s Office or any other

office or agency of the United States, or any state or local prosecutor.

Dated: October /&'- 2019.

SEVEN SEAS FISH CO. LTD
By: Geome [devas

Authorized Corporate Representative
On Behalf of SEVEN SEAS FISH CO. LTD.

TODD MAYBROWN
Attorney for Defendant Seven Seas

 

MATTHEW D. DIGGS '4
Assistant United States Attorney

U.S. v. SEVEN SEAS FISH CO. UNITED STATES ATTORNEY

PLEA AGREEMENT - 11 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970

 
